OPINION
PER CURIAM.
This case came before the Supreme Court on an order issued to the defendant to appear and show cause why the plaintiff’s appeal should not be sustained. The defendant was directed to address the issue of whether the trial justice erred in denying the plaintiff’s request for reimbursement of law-school expenses pursuant to G.L.1956 (1988 Reenactment) chapter 28.1 of title 42.
After hearing the arguments of counsel and reviewing the memoranda submitted by the parties, this court believes that cause has not been shown. We are of the opinion that under the language in chapter 28.1 of title 42, a full-time police officer is entitled to reimbursement from the city or town in which he is employed for the expenses incurred in obtaining a graduate degree of Juris Doctor. Consequently the plaintiff is entitled to reimbursement for his law-school expenses from his employer, the town of South Kingstown.1
Therefore, the plaintiff’s appeal is sustained, and the judgment appealed from is reversed. The papers in this case are remanded to the Superior Court with direction to enter judgment for the plaintiff in the amount of $19,094.25.
KELLEHER and WEISBERGER, JJ., did not participate.

. We have considered this issue on one previous occasion. However, that case was disposed of by our order dismissing the town of Lincoln's appeal and affirming the Superior Court judgment against the town. Carnes v. Town of Lincoln, No. 88-380-A. (order entered December 21, 1988).